Citation Nr: 1709944	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left foot hallux valgus (bunion).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran had active duty service from February 1987 to February 1995 and March 1997 to March 2009, to include service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This decision granted service connection for a left foot bunion and assigned a noncompensable (0 percent) rating, effective as of April 1, 2009.  

The Board remanded the issue for further development in June 2015 for a VA examination and then subsequently denied entitlement to an initial compensable rating for left foot hallux valgus in a March 2016 Board decision.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (CAVC).  In a January 2017 Joint Motion for Remand (JMR) the parties agreed that the Board's decision should be vacated regarding the issue of entitlement to an initial compensable disability rating for left foot hallux valgus (bunion) to address the Veteran's left great toe pain.  In January 2017, the Court vacated the Board's decision, and remanded the claim to the Board for action consistent with the JMR.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left foot hallux valgus (bunion) manifests with moderate pain on movement and on weight-bearing that worsens with prolonged use over time.  






CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for left foot hallux valgus (bunion) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5280 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a VA examination was afforded.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Higher Initial Rating - Left Foot Hallux Valgus (Bunion)

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran is currently rated as noncompensable under Diagnostic Code 5280.  Under that rating criteria, unilateral hallux valgus that has been operated on with resection of metatarsal head or unilateral hallux valgus that is severe, if equivalent to amputation of great toe, warrants a 10 percent disability rating.  38 C.F.R. § 4.71a.  

The Veteran has not had surgery on his left foot bunion and the medical evidence of record shows moderate pain that is not equivalent to amputation of the great toe.  Therefore, the Veteran is not entitled to 10 percent under that criteria.  

The Board notes, however, that in light of Burton the Veteran is entitled to a 10 percent rating for the painful limited motion related to his left foot hallux valgus.  This rating is assigned because the medical evidence and lay statements indicate that the Veteran has moderate pain in the left great toe that causes functional impairment.  In November 2008, the Veteran's left toe bunion was severe enough to warrant surgery, although the Veteran declined the offered procedure.  In June 2009, the Veteran reported that his left foot is constant and very painful.  He reported wearing sandals constantly to help alleviate the constant pain.  In the September 2015 VA examination, the examiner noted pain on physical examination, specifically pain on movement and pain on weight-bearing.  The examiner also noted moderate pain of the left toe that worsens with prolonged use over time.  

It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59.  As such, an initial rating of at least 10 percent is warranted for the Veteran's left foot disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As 10 percent is the maximum schedular rating for unilateral hallux valgus, consideration of a disability rating in excess of 10 percent must be addressed on an extraschedular basis.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial 10 percent evaluation is warranted for the Veteran's left toe disability.  See 38 U.S.C. § 5107(b).  The claim is therefore granted.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has mild to moderate left great toe pain.  The Veteran has not alleged that his symptomatology is exceptional or unusual.  Any indication of marked interference with employment will be addressed in the remand portion of this decision regarding entitlement to TDIU.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.
ORDER

Entitlement to an initial disability rating of 10 percent for left foot hallux valgus (bunion) is granted.  


REMAND

The Board notes that the Veteran has requested unemployability due to his service-connected disabilities, specifically stating that he has been unable to find work due to his service-connected foot disabilities.  The Veteran noted in his April 2010 VA Form 9 that he was actively seeking to retrain himself, but that most jobs that he is qualified for require the use of his feet.  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  

In light of the Court's determination that evidence of unemployability in the context of a rating claim may include a TDIU claim, as well as the representative's statements regarding the Veteran's implied claim for TDIU, the Board finds that a remand of the issue of TDIU for development by the RO, specifically to provide an examination to determine whether he is capable of obtaining and maintaining employment and to obtain any vocational rehabilitation records, is the appropriate action.



	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any vocational rehabilitation records.  The Board notes that the Veteran partially filled out two vocational rehabilitation requests and stated that he was attempting to retrain himself, but it is unclear whether the Veteran proceeded with vocational rehabilitation.  All attempts to obtain these records should be documented in the claims file. 

2.  Schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, to ascertain the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The examiner should review the claims file and address the following issues:

a.)  The VA examiner is requested to evaluate and discuss all occupational and functional impairment associated with the Veteran's service-connected disabilities, specifically posttraumatic stress disorder, left lower sciatic nerve involvement, thoracolumbar spine degenerative disc disease, right foot bunion status post bunionectomy, right lower sciatic nerve involvement, left foot bunion, internal hemorrhoids, and residual scar of the right foot, on the Veteran's employability.  

b.)  The VA examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of his age or non-service-connected disabilities render him unable to secure or maintain a substantially gainful occupation in light of his education, training and work history.

3.  Then readjudicate the Veteran's claim for TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


